Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, “the piezoelectric layer” (line 5) lacks antecedent basis.  (Contrast with line 5 of claim 10)
	As to claim 1, what does "MEMS" dimensionally limit any structure to in each of claims 1 and 10? Consider that different publications/patents provide different dimensional ranges for (different) structural elements in "MEMS" for their particular publications/patents, but no such description (i.e., range and identified structural component) is provided in the instant application. What structural and dimensional limitation(s) would one of ordinary skill attach to any particular claimed structure to account for "MEMS"? The term "MEMS" resides in each of claims 1 and 10, but the meaning of such is undefined. Maybe there is some other way to define the adjective "MEMS" in "MEMS piezoelectric resonator", but nothing in this record reflects such.
As to claim 10, what does "MEMS" dimensionally limit any structure to? Consider that different publications provide different dimensional ranges for "MEMS", but no such description is in the instant application. What structural limitation(s) would one of ordinary skill attach to the claimed structure, when neither range nor single claimed structure in that claimed apparatus is within such (undisclosed) range?



REMARKS, consider:
As to the first full paragraph of page 12; remains problematic.  The claims call for a "microelectromechanical sensor" (highlighting added), but how is micromechanical/MEMS in the instant claims to be understood? The specification does not provide any dimensional range. In fact, the specification does not provide for any dimension of a single component at all. In contrast, many different patents/publications provide different ranges for the same term micromechanical/MEMS.  (For examples, note that Pat Pub 2009/0108193 relates (Para 43) micromechanical/MEMS structures to a range of 0.1 um - 1mm, Pat Pub 2006/0261032 relates (Para 40) micromechanical/MEMS structures in the range of 0.01 microns to a few millimeters", Pat 6,679,055 relates (lines 39-43, col. 1) micromechanical/MEMS to 0.1 micron to 1000 microns" and Pat Pub 2014/0264900 GMBh relates (Para 3) micromechanical/MEMS to components of 1 - 100 micrometers (0.001 to 0.1 mm), all collectively providing for different distinct ranges).  None of those ranges corresponds to Applicant’s “such as 1 to 1000 micrometers”, and there is not accompanying Reference stating such.  How is the public to recognize what range Applicant's claimed limitation "microelectroromechanical" might relate to? Different publications provide those different ranges. Understand, the difficulty here is in the lack of any dimensional meaning (range?) of the claimed term "microelectromechanical" in Applicant's specification, or even the lack of relating such range to a single particular structural component, or even just the lacks of a dimension associated with a single structural component. What is Applicant's range? Is there any support for such? Does Applicant have a dimension for 1 component?  The prior art has different ranges for the same term, yet it appears the instant application provides none.  The limitation “MEMS” is in the claim, and it MUST means something.    

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.